Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT

                                    No. 04-18-00135-CV

                    IN THE INTEREST OF C.I.C. and V.A.L., Children

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-00867
                    Honorable Charles E. Montemayor, Judge Presiding

         BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED August 22, 2018.


                                              _____________________________
                                              Rebeca C. Martinez, Justice